Citation Nr: 0806461	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1976 to 
April 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.


FINDING OF FACT

The medical evidence of record links the onset of the 
veteran's schizophrenia to his time in service.


CONCLUSION OF LAW

Criteria for service connection for schizophrenia have been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he developed schizophrenia while in 
service.  The veteran's claim of entitlement to service 
connection for a psychiatric disability had previously been 
denied on several occasions.  However, his claim was reopened 
by a May 2006 Board decision.   

The veteran testified before the RO in 1992 that he did not 
have any nervous problems before he joined the military in 
1976.  Following basic training, the veteran reported that he 
was stationed in Germany where he found things very 
depressing.  The veteran reported seeking treatment from a 
private psychiatrist while in Germany, but he was worried 
about being discharged from service so he used an alias and 
no records were available from that alleged treatment.  
Following his tour in Germany, the veteran reported that he 
was stationed at Fort Bragg where he believes his condition 
worsened.  The veteran indicated that he was prescribed 
Sinquan for his nerves, which he took for at least a year.  
The veteran also reported receiving treatment in 1980 
following separation, but he was worried that his family 
would think he was crazy so he refused hospitalization, 
preferring to be treated on an outpatient basis.  At the time 
of his hearing, the veteran testified that he had been taking 
medication continually for the twelve years since he was 
discharged from service.

Few service medical records are available.  Nevertheless, a 
record from February 1979 showed that the veteran had a 
nervous condition, and a record from May 1979 indicated that 
the veteran had been prescribed Sinquan for nervousness.

The veteran was discharged from service in April 1980, and a 
VA treatment record from September 1980 indicated that he was 
complaining of nervousness, anxiety, and intrusive feelings.  
The veteran filed a claim for mental illness that was 
received in March 1981, less than a year after separation.  

At a VA examination in April 1981, the veteran complained 
about nervousness; and he was diagnosed with moderately-
severe to severe generalized anxiety disorder. 

In August 1983, the veteran was diagnosed with schizophrenia, 
a diagnosis which he has carried continually since then.
  
In March 2001, the veteran's private psychiatrist opined that 
according to the history of signs and symptoms of mental 
illness, the veteran has a diagnosis of schizophrenia of the 
paranoid type that dates from when he was in-service in 
Germany in 1978.  However, as no rationale for the 
psychiatrist's conclusion was provided, a medical opinion of 
record was requested.

In January 2007, the veteran underwent a VA examination.  The 
examiner diagnosed the veteran with chronic schizophrenia, 
and opined that it was at least as likely as not that the 
schizophrenia had its onset during service based on a review 
of the veteran's claims file and an examination of the 
veteran.

As such, the veteran has been diagnosed with a current 
psychiatric disability which has been related to his time in 
service by a medical opinion that was based on a review of 
the veteran's in-service and post-service medical records.  
Therefore, the criteria for service connection have been met, 
and the veteran's claim is therefore granted. 

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for schizophrenia is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


